In fashioning its Sandoval ruling (see People v Sandoval, 34 NY2d 371 [1974]), the Supreme Court “struck an appropriate balance between the probative value of the defendant’s prior crimes and the possible prejudice to the defendant” (People v Townsend, 70 AD3d 982, 982 [2010]; see People v Sandoval, 34 NY2d 371 [1974]). A defendant is not insulated from impeachment by use of past convictions merely because those crimes are similar to the crime charged (see People v Pavao, 59 NY2d 282, 292 [1983]; People v Aguayo, 85 AD3d 809, 810 [2011], lv denied 17 NY3d 812 [2011]; People v Springer, 13 AD3d 657, 658 [2004]).
The defendant’s contention that his adjudication as a persistent felony offender was unconstitutional pursuant to Apprendi v New Jersey (530 US 466 [2000]) is without merit (see People v Quinones, 12 NY3d 116 [2009], cert denied 558 US —, 130 S Ct 104 [2009]; People v Rivera, 5 NY3d 61 [2005], cert denied 546 *966US 984 [2005]; People v Rosen, 96 NY2d 329 [2001], cert denied 534 US 899 [2001]). Furthermore, the Supreme Court’s determination to sentence the defendant as a persistent felony offender was a provident exercise of its discretion (see Penal Law § 70.10; People v Ortiz, 41 AD3d 276 [2007], cert denied 552 US 1030 [2007]; People v Bailey, 19 AD3d 302, 303 [2005], cert denied 547 US 1045 [2006]). Rivera, J.E, Dickerson, Eng and Roman, JJ., concur.